                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     2:21-cv-02842-AB-SHK                                     Date: May 13, 2021

Title: Jeff Steven Freitas v. Andrew Saul, Acting Commissioner of Social Security



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


              D. Castellanos                                           Not Reported
               Deputy Clerk                                            Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE



        On April 1, 2021, Plaintiff filed a Complaint seeking judicial review of a decision of the
Commissioner of Social Security. Electronic Case Filing Number (“ECF No.”) 1, Complaint. On
April 7, 2021, the Court issued its Case Management Order (“CMO”) in which, Plaintiff was
ordered to file a proof of service within thirty (30) days of the CMO issuing. ECF No. 9, CMO.
To date, the proof of service has not been filed with the Court.

        Accordingly, Plaintiff is ordered to show cause no later than May 20, 2021, why this case
should not be dismissed for failure to prosecute. Filing the proof of service by May 20, 2021, shall
constitute compliance with this Order.

IT IS SO ORDERED




  Page 1                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
